Case 2:20-cv-01355-JCM-BNW Document 15
                                    14 Filed 10/23/20
                                             10/19/20 Page 1 of 2
                                                                3
Case 2:20-cv-01355-JCM-BNW Document 15
                                    14 Filed 10/23/20
                                             10/19/20 Page 2 of 2
                                                                3




                                      IT IS SO ORDERED
                                      DATED: 6:09 pm, October 23, 2020



                                      BRENDA WEKSLER
                                      UNITED STATES MAGISTRATE JUDGE
